ORDER
PER CURIAM.
On further consideration of respondent’s original discipline case, no. 08-BG-1256 and this court’s October 29, 2008 order that entered an interim suspension, respondent’s D.C. Bar R. XI, § 14(g) affidavit filed on November 26, 2008, the certified copy of an order of the Appellate Division of the Supreme Court of the First Judicial Department in the County of New York suspending respondent from the practice of law in that jurisdiction for a period of thirty-six months nunc pro tunc to October 6, 2009, this court’s October 11, 2011 order in no. ll-BG-1108 directing respondent to show cause why reciprocal discipline in the form of a three-year suspension with a condition of fitness should not be imposed, the statement of respondent, the statement of Bar Counsel regarding reciprocal discipline, the motions to consolidate these two matters, and it appearing that the conduct of respondent underlying no. 08-BG-1256 is the same conduct for which he was disciplined in New York and is the basis for reciprocal discipline in no. ll-BG-1108, it is
ORDERED that the motions to consolidate are granted. It is
FURTHER ORDERED that in case no. ll-BG-1108, Peter H. Jacoby, Esquire, is hereby suspended for a period of thirty-six months with a fitness requirement, nunc pro tunc to November 26, 2008. It is
FURTHER ORDERED that case no. 08-BG-1256 is hereby dismissed as moot.